Per Curiam.
Action for specific performance of an executory contract for the sale of land. The action was by the assignee of the vendee and the only question involved, as the case comes to this court, is the amount due on the purchase price of the land. The court found that $1,300 was due and unpaid. Plaintiff challenges the finding as not sustained by the evidence, insisting that the record is conclusive that $1,200 only was due on the contract. Our examination of the record discloses ample evidence to sustain the findings. The original purchase price of the land was $1,300, and the vendee testified that no part thereof was ever paid by him, and his assignee, plaintiff, does not claim to have paid any thereof at any time. The receipt, Exhibit R. relied upon by plaintiff as an acknowledgment of payment, cannot be *534given that effect, at least it is not conclusive that the disputed $100 had been paid on the contract.
Order affirmed.